Code 1923, § 7247, motion to retax costs, is applicable to criminal as well as civil cases. See Tribble v. State, 147 Ala. 699,41 So. 183; and Sampson v. State, 19 Ala. App. 671,100 So. 305.
Admittedly, the motion in this case was not filed until after the expiration of thirty days from the date of the judgment of conviction. It was properly stricken. Code, § 7247, supra.
Without questioning appellant's remedy by appeal, it results that the judgment of the lower court ought not to be reversed; hence, it is affirmed. Supreme Ct. Rule 45.
Affirmed.